Exhibit 10.2

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) by and between Howard
Aihara (“Executive”) and Alliance HealthCare Services, Inc., a Delaware
corporation (the “Company”), is made effective as of the eighth (8th) day
following the date Executive signs this Agreement (the “Effective Date”) with
reference to the following facts:

A. Executive’s employment with the Company and status as an officer and employee
of the Company and each of its affiliates will end effective upon the
Termination Date (as defined below).

B. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Officer Termination Date. Executive acknowledges and agrees that his status
as an officer of the Company will end effective as of a date between March 10,
2016 and March 15, 2016 determined by the Company in consultation with Executive
(such determined date, the “Officer Termination Date”). Executive hereby agrees
to execute such further document(s) as shall be determined by the Company as
necessary or desirable to give effect to the termination of Executive’s status
as an officer of the Company and each of its subsidiaries; including a written
resignation substantially in the form of Appendix A to this Agreement, provided
that such documents shall not be inconsistent with any of the terms of this
Agreement. Executive shall also have an opportunity to review and comment on any
press release or Form 8-K filing made with the Securities and Exchange
Commission announcing his departure from the Company.

2. Continued Employment.

(a) Employment Period. During the period of time (the “Employment Period”)
commencing on the Officer Termination Date and ending on April 30, 2016 (the
“Employment Period End Date”), Executive shall remain employed by the Company
and shall provide transition services (the “Transition Duties”) in Executive’s
areas of expertise and work experience and responsibility. During the Employment
Period, Executive shall devote such time as shall be necessary to perform the
Transition Duties, provided, that it is the intention of the parties that such
Transition Duties shall generally require one hundred (100%) of Executive’s
business time.

(b) Salary and Benefits Continuation. During the Employment Period, Executive
will continue to be paid base salary and an auto allowance at the rate in effect
on the date of this Agreement, accrue paid vacation and be eligible for all
employee benefit plans available to senior executives of the Company through the
Employment Period End Date. All payments made to Executive during the Employment
Period will be subject to required withholding taxes and authorized deductions.

(c) Protection of Information. Executive agrees that, during the Employment
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Duties, seek to obtain any confidential or proprietary
information or materials of the Company.

 

1



--------------------------------------------------------------------------------

3. Final Paycheck; Payment of Accrued Wages and Expenses.

(a) Final Paycheck. As soon as administratively practicable on or after the
Employment Period End Date, the Company will pay Executive all accrued but
unpaid base salary and all accrued and unused vacation earned through the
Employment Period End Date, subject to standard payroll deductions and
withholdings. Executive is entitled to these payments regardless of whether
Executive executes this Agreement.

(b) Business Expenses. The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Employment Period End Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses. Executive is entitled
to these reimbursements regardless of whether Executive executes this Agreement.

(c) Long Term Incentive Program Awards. To the extent unpaid as of the
Employment Period End Date, the Company shall pay Executive the portion of his
cash awards under the Company’s Long Term Incentive Program (“LTIP”) that vested
based upon service through December 31, 2015 for each of the 2013, 2014 and 2015
Plan Years, such payment to be made as soon as administratively practicable
after the Employment Period End Date. The amount of the cash award for the 2015
Plan Year will be paid based on actual performance. In the event a Change of
Control (within the meaning of the LTIP) occurs on or prior to April 30, 2016,
the portion of the cash awards under the LTIP that would have vested based on
service through December 31, 2016 and December 31, 2017 shall be paid to
Executive as soon as administratively practicable, and, in any event, within 30
days, after the closing of the Change of Control. Executive shall not be
eligible to participate in the LTIP for the 2016 Plan Year. Executive is
entitled to the payments described in this paragraph regardless of whether
Executive executes this Agreement.

(d) 2015 Bonus. To the extent unpaid as of the Employment Period End Date, the
Company shall pay Executive any 2015 annual target incentive bonus earned based
upon the achievement of corporate goals assuming achievement of 100% of any
individual performance goals. Any such payment will be made at the same time
payments for 2015 annual target incentive bonuses are made to continuing senior
executives of the Company. Executive is entitled to the payment of any earned
2015 annual target incentive bonus regardless of whether Executive executes this
Agreement.

(e) 2013 Bonus. To the extent unpaid as of the Employment Period End Date, the
Company shall pay Executive any portion of the 2013 annual incentive bonus
earned based upon the achievement of fixed site return on capital goals that
would otherwise be payable with respect to 2015 under such plan, and any portion
of the 2013 annual incentive bonus earned based upon the achievement of fixed
site return on capital goals that would otherwise be payable with respect to
2016 under such plan. Any such payments will be made at the same time payments
based upon the achievement of such fixed site return on capital goals under the
2013 annual incentive bonus plan are made to other participants.

(f) SEC Reporting. Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report certain transactions in Company common stock for six (6) months following
the Officer Termination Date. Executive hereby agrees not to undertake, directly
or indirectly, any reportable transactions until the end of such six (6) month
period.

 

2



--------------------------------------------------------------------------------

4. Severance Payments and Benefits. Without admission of any liability, fact or
claim, the Company hereby agrees, subject to this Agreement becoming effective
and irrevocable and Executive’s performance of his continuing obligations
pursuant to this Agreement and the Continuing Obligations, to provide Executive
the severance benefits set forth below. Specifically, the Company and Executive
agree as follows:

(a) Base Salary. From the period commencing on the Employment Period End Date
and ending on the eighteen (18) month anniversary of the Employment Period End
Date (the “Severance Period”), Executive shall be entitled to receive continued
payment of Executive’s base salary (such that Executive shall be eligible to be
paid the aggregate amount of $457,500, which constitutes eighteen (18) months’
of Executive’s base salary), less applicable withholdings and deductions. Such
continued payments of the base salary shall be made in bi-weekly installments in
accordance with the standard payroll procedures of the Company. Such payments
will be contingent upon this Agreement becoming irrevocable as provided herein
and upon Executive’s continued performance of all obligations under this
Agreement.

(b) Healthcare Continuation Coverage. If Executive timely elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the COBRA premiums for Executive
and Executive’s covered dependents through the earlier of (i) the last day of
the month during which the Severance Period ends or (ii) the date on which
Executive and/or Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s); provided, that after the
Company ceases to directly pay or reimburse premiums pursuant to the preceding,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance with the provisions of COBRA. After the Company ceases to
reimburse premiums pursuant to the preceding sentence, Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance with the provisions of COBRA. Executive acknowledges that he shall be
solely responsible for all matters relating to Executive’s continuation of
coverage pursuant to COBRA, including, without limitation, Executive’s election
of such coverage, provided, that the Company shall be responsible for the timely
payment of premiums once such a time election is made.

(c) 2016 Pro-rated Bonus. Executive shall be entitled to receive a pro-rated
2016 annual target incentive bonus determined using the financial performance of
the Company in 2016 assuming 100% achievement of any individual performance
goals. The 2016 annual target incentive bonus shall be pro-rated based upon the
actual number of days Executive was employed during 2016. Any pro rata bonus
that becomes payable pursuant to this paragraph shall be paid at the same time
2016 annual target incentive bonuses are paid to continuing senior executives of
the Company. Such payment will be contingent upon this Agreement becoming
irrevocable as provided herein and upon Executive’s continued performance of all
obligations under this Agreement.

(d) Additional Bonus. Executive shall be entitled to receive as severance an
additional bonus in the amount of $343,125 (which constitutes 150% of Executives
2016 annual target incentive bonus), less applicable withholdings and
deductions. Such additional bonus payment shall be made in substantially equal
bi-weekly installments during the Severance Period in accordance with the
standard payroll procedures of the Company. Such payments will be contingent
upon this Agreement becoming irrevocable as provided herein and upon Executive’s
continued performance of all obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

(e) Transaction Bonus. In the event that Fujian Thai Hot Investment Co., Ltd.
completes its purchase of approximately 5,537,945 shares of Company common stock
(the “Stock Purchase”) on or prior to December 31, 2016, then Executive will be
entitled to receive a transaction bonus in the amount of $150,000, less
applicable withholdings and deductions, pursuant to the terms of a transaction
bonus plan (the “Transaction Bonus Plan”) to be adopted by the Company in
connection with the Stock Purchase. It is anticipated that the Transaction Bonus
Plan will provide for payment to be made in substantially equal installments on
each of the closing of the Stock Purchase, the three month anniversary of such
closing and the six month anniversary of such closing.

(f) Discretionary Payment. During the Severance Period, Executive shall be
entitled to receive continued payments of $350.00 (the “Discretionary Payment”).
Such continued payments of the Discretionary Payment shall be made in bi-weekly
installments in accordance with the Company’s standard payroll procedures. Such
payments will be contingent upon this Agreement becoming irrevocable as provided
herein and upon Executive’s continued performance of all obligations under this
Agreement.

(g) Outplacement Services. The Company shall reimburse Executive’s actual costs
up to $35,000 for an outplacement firm of the Company’s choosing related to
Executive’s search for new employment. Executive must begin and conclude
Executive’s participation with such outplacement firm no later than eighteen
(18) months after the Employment Period End Date or at such time that Executive
secures other full time employment, whichever is earlier. In addition, fees for
outplacement services will be paid directly to the applicable agency by the
Company. All outplacement services and expenses must be reviewed and approved by
the Company prior to payment.

(h) Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

(i) Sole Separation Benefit. Executive agrees that the payments provided by this
Section 4 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this Agreement.
Executive acknowledges and agrees that the payments referenced in this Section 4
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement.

5. Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof. Executive further acknowledges that, other than the
Continuing Obligations (as defined below), this Agreement shall supersede each
agreement entered into between Executive and the Company regarding

 

4



--------------------------------------------------------------------------------

Executive’s employment, including, without limitation, any offer letter,
employment agreement, severance and/or change in control agreement, including
but not limited to that certain Employment Agreement by and between the Company
and Executive, dated December 1, 2005, as amended (the “Employment Agreement”),
and each such agreement other shall be deemed terminated and of no further
effect as of the Employment Period End Date. Notwithstanding the foregoing,
Sections 7 and 12 through 21 of the Employment Agreement shall remain in full
force and effect following the Employment Period End Date (the “Continuing
Obligations”).

6. Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a) Released Claims. On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company, and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

 

5



--------------------------------------------------------------------------------

(b) Unreleased Claims. Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

(iv) Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v) Claims for indemnification under Section 15 of the Employment Agreement, any
indemnification agreement entered into between Executive and the Company, the
Company’s Bylaws, California Labor Code Section 2802 or any other applicable
law; and

(vi) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c) Acknowledgement. In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i) Executive should consult with an attorney before signing this Agreement;

(ii) Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii) Executive has seven (7) days after signing this Agreement to revoke it. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Gina Bonica, 100 Bayview
Circle, Suite 400, Newport Beach, California 92660; fax: (602)
345-7714. Executive understands that if he revokes this Agreement, it will be
null and void in its entirety, and he will not be entitled to any payments or
benefits provided in this Agreement, other than as provided in Section 3 hereof.

(d) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

6



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

7. Non-Disparagement, Transition, Transfer of Company Property, and
Non-Competition. Executive further agrees that:

(a) Non-Disparagement. Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 7(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

(b) Transfer of Company Property. On or before the Employment Period End Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.

(c) Non-Competition. Executive agrees that no Competition Event (as defined
below) shall occur prior to the Employment Period End Date. Executive further
agrees that in the event a Competition Event occurs prior to the eighteen (18)
month anniversary of the Employment End Date then the Severance Period shall
immediately terminate and Executive shall not be entitled to any payments under
Section 4 hereof after the date of such Competition Event. For purposes of this
Agreement, a “Competition Event” shall occur if Executive directly or indirectly
(i) engages in any imaging, radiation therapy or any other business that becomes
material to the Company’s business during Executive’s employment by the Company
(the “Company Business”) within the United States that is the same or
substantially similar to or competitive with any service provided by the
Company; (ii) competes or participates as an agent, employee, officer, director,
consultant, advisor, representative or otherwise in any enterprise engaged in a
business which has any operations engaged in the Company Business within the
United States that is the same or substantially similar to or competitive with
any service provided by the Company; or (iii) competes or participates as a
stockholder, partner or joint venturer, or has any direct or indirect financial
interest, in any enterprise which has any material operations engaged in the
Company Business within the United States that is the same or substantially
similar to or competitive with any service provided by the Company, provided,
that nothing contained herein shall prohibit Executive from owning no more than
five percent (5%) of the equity of any publicly traded entity with respect to
which Executive does not serve as an officer, director, employee, consultant or
in any other capacity other than as an investor.

8. Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases

 

7



--------------------------------------------------------------------------------

and has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.

9. No Assignment by Executive. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.

10. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

11. Miscellaneous. This Agreement comprises the entire agreement between the
parties with regard to the subject matter hereof and supersedes, in their
entirety, any other agreements between Executive and the Company with regard to
the subject matter hereof. The Company and Executive acknowledge that the
termination of the Executive’s employment with the Company is intended to
constitute an involuntary separation from service for the purposes of Section
409A of the Code, and the related Department of Treasury regulations. Executive
acknowledges that there are no other agreements, written, oral or implied, and
that he may not rely on any prior negotiations, discussions, representations or
agreements. This Agreement may be modified only in writing, and such writing
must be signed by both parties and recited that it is intended to modify this
Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

12. Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

13. Maintaining Confidential Information. Executive reaffirms his obligations
under Section 7 of the Employment Agreement. Executive acknowledges and agrees
that the payments provided in Section 4 above shall be subject to Executive’s
continued compliance with Executive’s obligations under the Section 7 of the
Employment Agreement.

14. Executive’s Cooperation. After the Employment Period End Date, Executive
shall cooperate with the Company and its affiliates, upon the Company’s
reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company or its
affiliates

 

8



--------------------------------------------------------------------------------

during his employment with the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED: February 17, 2016            

/s/ Howard Aihara

      Howard Aihara       ALLIANCE HEALTHCARE SERVICES, INC. DATED: February 17,
2016             By:  

/s/ Percy C. Tomlinson

      Name:   Percy C. Tomlinson       Title:   Chief Executive Officer

 

10



--------------------------------------------------------------------------------

Appendix A

FORM OF RESIGNATION LETTER

To the Board of Directors

Alliance HealthCare Services

100 Bayview Circle, Suite 400

Newport Beach, CA 92660

[Date]

Dear Sirs,

I, [Name], hereby tender my resignation as an officer of Alliance HealthCare
Services, Inc. (the “Company”) and any position I may hold as an officer at any
of the Company’s subsidiaries effective as of a date between March 10, 2016 and
March 15, 2016 determined by the Company in consultation with me (the
“Resignation Date”). Please consider for all purposes this letter as evidence of
my resignation of said position(s), effective as of the Resignation Date.

I specifically acknowledge that I am fully satisfied with respect to all my
rights and entitlements as an officer of the Company and have no reason, present
or expected, to direct any claims against the Company.

 

Sincerely yours,

[Name]

 

11